Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Robert Bodi on 8/23/2022.
The application has been amended as follows: 
1. (currently amended) A modeling system for performing a medical procedure on a particular patient, comprising: 
a display; 
a database for storing a library of a plurality of models of different organs and/or tissues; 
an image generator including specialized software executing on a computer system for generating a dynamic image model of biological tissues for display, said generating for displaying the tissues realistically representing corresponding actual biological tissues of a particular patient;
a user navigation interface including specialized software executing on the computer system to generate a navigation path for the medical procedure in the dynamic image model; 
a camera for generating a live image of the biological tissues of the particular patient for display; 
a user tool generator including specialized software executing on a computer system for generating a tool model of a user tool for dynamically interacting with said dynamic image of said biological tissues via manipulations provided by a user input for display; 
a user interface for selecting one model from said plurality of models for use 3with said user tool model for dynamically interacting with said image of tissues; and 
a user interface to the computer system configured for permitting a user to adjust the dynamic image of said biological tissues for display during the medical procedure by adding or modifying features of said biological tissues utilizing system in response to the detected deviation from said navigation path during the implementation of the medical procedure.  
2. (canceled).  
3. (previously presented) The modeling system of claim 1, wherein the user interface to adjust the dynamic image of tissues includes a tool to provide the ability to draw any geometric shape on the dynamic image of tissues.  
4. (previously presented) The modeling system of claim 1, wherein the user interface to adjust the dynamic image of tissues includes a tool to provide the ability to complete an incomplete anatomical structure of the dynamic image of tissues.  
5. (previously presented) The modeling system of claim 1, wherein the user interface to adjust the dynamic image of tissues provides the ability to modify the texture, lighting, shadow and/or shading of a portion of the dynamic image of tissues.  
6. (previously presented) The modeling system of claim 1, wherein said dynamic image of tissues include an image of an anatomical structure and wherein said user interface includes an instrument for dynamically interacting with the anatomical structure.  
7. (canceled). 
8. (previously presented) The modeling system of claim 1, wherein the user interface to adjust the dynamic image of tissues includes a real surgical tool being used by a surgeon to perform a surgery on the particular patient.  
9. (previously presented) The modeling system of claim 1, wherein the user interface to adjust the dynamic image of tissues includes a tool to provide the ability to select elements of a model of the tool and/or the dynamic image of tissues for removal from the displayed image.  
10. (previously presented) The modeling system of claim 1, wherein the user interface to adjust the dynamic image of tissues includes a tool to provide the ability to reposition or rotate objects in the displayed image by selecting the objects and manipulating the objects to a desired position for display in the image.  
11. (previously presented) The modeling system of claim 1, wherein the user interface to adjust the dynamic image of tissues includes a tool to provide the ability to enhance and integrate anatomical structure in the dynamic image.  
12. (previously presented) The modeling system of claim 1, wherein the user interface to adjust the dynamic image of tissues includes a tool to provide the ability to a draw any geometric shape for adding to the dynamic image of tissues.  
13. (canceled).  
14. (previously presented) The modeling system of claim 1, wherein said modeling system is configured with an interface to connect to an interface of an external surgical system present in an operating room for receiving data from the external surgical system for use in generating said dynamic image of tissues for 4display consistent with an operation of the external surgical system.  
15. (original) The modeling system of claim 14, wherein said external surgical system is a navigation system for use during the medical procedure which is a surgical procedure being performed in the operating room.  
16. (currently amended) A method of using a modeling system to support a medical procedure, comprising the steps of: 
providing a computer system configured for use in an operating room; 
providing at least one display connected to said computer system; 
obtaining patient image information about the biological tissues of a particular patient for storing in said computer system; 
generating, using specialized software executing on the computer system, a dynamic image model of the biological tissues of the particular patient for display, said generating utilizing said patient image information such that said dynamic image of tissues is displayed realistically representing corresponding actual tissues of the particular patient; 
generating, using specialized software executing on the computer system, a user navigation interface to generate a navigation path for the medical procedure in the dynamic image model; 
providing a camera in said operating room for generating a live image of the biological tissues of the particular patient;
generating, using specialized software executing on the computer system, a user tool model for dynamically interacting with said dynamic image of tissues via manipulations input by a user for display, wherein the computer system comprises a database for storing a library of a plurality of models of different organs and/or tissues, and a user interface for selecting one model from said plurality of models for use 3with said user tool model for dynamically interacting with said image of tissues; 
adjusting, using a user input to said computer system during the medical procedure, the dynamic image of tissues displayed on the at least one display by adding or modifying features of said biological tissues using images obtained from both the dynamic image model and the live images to provide a combined image of the biological tissues of the particular patient for display on the at least one display; 
generating, using the computer system, a realistic simulation of at least a part of the surgical procedure being performed on the particular patient for display on the at least one display showing dynamic interactions using 5the combined image; accepting a settable deviation amount value as an input to said computer system; and tracking activity during implementation of the medical procedure on the particular patient to detect a deviation of said activity from said navigation path by said deviation amount value such that an alarm is activated by the computer system for the detected deviation from said navigation path during the implementation of the medical procedure.  
17. (currently amended) The method of claim 16, wherein said user tool model includes a model of an actual surgical tool being used by a surgeon during performing the medical procedure including a surgery on the particular patient.  
18. (previously presented) The method of claim 17, wherein said user tool model includes an image collecting tool configured for receiving an image of tissues of the particular patient, such that by manipulating the image collecting tool, the images displayed on the display are modified.  
19. (previously presented) The method of claim 16, wherein said adjusting includes painting at least a portion of the image of tissues.  
20. (previously presented) The method of claim 16, wherein said adjusting includes making at least a portion of the image of tissues transparent.  
21. (previously presented) The method of claim 16, wherein said adjusting includes rotating an image on the display.  
22. (previously presented) The method of claim 16, further comprising the step of building a case to support the medical procedure in advance of said medical 6procedure by creating models for the particular patient using patient medical images configured for generating said dynamic image of the biological tissues of the particular patient.  
23. (previously presented) The method of claim 16, further comprising the step of receiving data from an external surgical system being used by the surgeon, said data being used by said simulation tool to ensure that said dynamic image of the biological tissues is consistent with an operation of the external surgical system.  
24. (previously presented) The method of claim 16, further comprising the step of receiving data from a surgical navigation system being used for the medical procedure which is a surgery on the particular patient for use in generating said dynamic image of the biological tissues consistent with an operation of the surgical navigation system.  
25. (previously presented) The method of claim 16, further comprising the step of warning the user about a proximity of one or more surgical tools to a specific anatomical structure of the patient.  
26. (currently amended) A method of using a modeling system to support a surgery, comprising the steps of: 
providing a computer system configured for use in an operating room; providing at least one 3D display connected to said computer system; 
obtaining patient image information about the biological tissues of a particular patient; 
building a case to support said surgery in advance of said surgery by creating models for the particular patient using the patient medical images configured for generating dynamic images of the biological tissues of the particular patient; 
generating, using specialized software executing on the computer system, the dynamic images of the biological tissues of the particular patient for 7display on at least one display using said models , said generating utilizing said patient image information such that said dynamic image of tissues is displayed on said display realistically represent corresponding actual tissues of the particular patient; 
providing a camera in said operating room for generating a live image of the biological tissues of the particular patient; 
during the surgery generating, using said computer system, a user tool model for dynamically interacting with said dynamic image of tissues via manipulations input by a user for display, wherein the computer system comprises a database for storing a library of a plurality of models of different organs and/or tissues; and a user interface for selecting one model from said plurality of models for use 3with said user tool model for dynamically interacting with said image of tissues; 
generating, using specialized software executing on the computer system, a user navigation interface to generate a navigation path for the surgery in the dynamic image model, said navigation path including placement of a marker marking a specific anatomical structure of the particular patient; adjusting, using a user input to said computer system, the dynamic image of tissues displayed on the at least one display by adding or modifying features of said biological tissues of images obtained from said models combined with live images of said biological tissues for display to show anatomical structures that are in the actual biological tissue of the particular patient; generating, using the computer system, a realistic simulation of at least a part of the actual surgical procedure being performed on the particular patient for display on said display showing interactions between the dynamic image of tissues as combined and the user tool model according to inputs by the user; receiving data from an external surgical system being used during the surgery, said data being used by said simulation tool to ensure that said dynamic image of the biological tissues is consistent with an operation of the external surgical system; accepting a settable deviation amount value as an input to said surgical system; and 8providing a capability of warning the user about a proximity within the set deviation amount of one or more surgical tools to the specific anatomical structure represented by the marker marking the specific anatomical structure of the patient during the surgery.  
27. (original) The method of claim 26, wherein said adjusting includes painting at least a portion of the image of tissues, making at least a portion of the image of tissues transparent, and/or rotating an image on the display.  
28. (currently amended) A modeling system for performing a surgical procedure, comprising: 
at lease one touchscreen display; 
a database for storing a library of a plurality of models of different organs and/or tissues, wherein said database is also configured for storing medical images of a particular patient, and wherein said modeling system is configured for building a case to support said surgical procedure in advance of said procedure by creating models for the particular patient using the patient medical images, said models for providing a simulation of the surgical procedure via said modeling system, wherein said models include provision of a navigation path for performing said surgical procedure on the particular patient; 
a user interface generated by said computer system for selecting said case from a plurality of such cases for loading in said modeling system; 
an image generator including specialized software executing on a computer system for generating a dynamic image of tissues for display on the at least one touchscreen display based on said selected case models, said generating for displaying the tissues realistically representing corresponding actual biological tissues of the particular patient; a camera for generating a live image of the biological tissues particular patient for display; 9a user tool generator including specialized software executing on a computer system for generating a tool model of a user tool for dynamically interacting with said dynamic image of tissues via manipulations provided by a user input for display on the at least one display; 
a user interface for selecting one model from said plurality of models for use 3with said user tool model for dynamically interacting with said image of tissues;
a user interface to the computer system configured for receiving inputs from the user for configuring the modeling system via said at least one touchscreen display to generate a combined dynamic image of the biological tissues using images of the biological tissue from the selected case models combined with live images of the biological tissue for display on the at least one touchscreen display; and an interface to connect to an interface of an external surgical system or tool present in the operating room for receiving data from the external surgical system or tool for use in generating said combined dynamic image of said biological tissues for display consistent with an operation of the external surgical system or tool, wherein said modeling system is configured to accept a settable deviation amount value, and wherein said modeling system detects, during the surgical procedure, a deviation from said navigation path by the set deviation amount value, and wherein said modeling system is configured for use in an operating room during actual performance of the surgical procedure on the particular patient such that an alarm is activated by the modeling system when a part of the implementation of the surgical procedure detected a deviation from said navigation path during the implementation of the medical procedure on the particular patient.  
Claims 29-40 (canceled).  
  41. (previously presented) The modeling system claim 16, wherein said modeling system is configured to provide a warning to the surgeon about a proximity of one or more surgical tools to a specific anatomical structure of the patient.  
42. (previously presented) The modeling system claim 1, wherein said modeling system is configured to provide a warning to the surgeon about a proximity of one or more surgical tools to a specific anatomical structure of the patient.  
43. (currently amended) The modeling system of claim 1, wherein said surgical path includes the user placing a marker marking a specific anatomical structure of the particular patient, and wherein the alarm is activated by the modeling system when the surgeon deviates from said navigation path during the implementation of the medical procedure by a proximity of the user tool to the specific anatomical structure represented by the marker during the surgery.
 
Allowable Subject Matter
Claims 1, 3-6, 8-12, 14-28 and 41-43  are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA MARCIA ZALALEE whose telephone number is (571)270-1411.  The examiner can normally be reached on Monday- Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sultana M Zalalee/           Primary Examiner, Art Unit 2619